Citation Nr: 0638493	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for a residual 
disability due to chemical burns to the face. 

2.  Entitlement to service connection for a residual 
disability due to venereal disease. 

3.  Entitlement to service connection for a residual 
disability due to a neck injury. 

4.  Entitlement to service connection for a residual 
disability due to trauma to the testicles. 

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for sinusitis. 

7.  Entitlement to service connection for bilateral plantar 
heel disabilities. 

8.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
left knee disability.   

9.  Whether new and material evidence has been received to 
reopen the claim for service connection for a post traumatic 
stress disorder (PTSD).    
 
10.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder to include schizophrenia.  

11.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a laceration of the left great toe.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2001, 
October 2001, May 2002, August 2002, January 2004, and May 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran presented testimony at a Board hearing at the RO 
(Travel Board Hearing) before the undersigned Veterans Law 
Judge in July 2003 for the issues of entitlement to service 
connection for a residual disability due to chemical burns to 
the face, a residual disability due to venereal disease, a 
residual disability due to a neck injury, a residual 
disability due to trauma to the testicles, hypertension, 
sinusitis, and bilateral plantar heel disabilities; whether 
new and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder to include schizophrenia; and entitlement to a 
disability evaluation in excess of 10 percent for residuals 
of a laceration of the left great toe.  A transcript of the 
hearing is associated with the veteran's claims folder. 

In February 2004, the Board remanded the above nine issues to 
the RO for additional development.  

In rating decisions dated in January 2004 and May 2004, the 
RO denied entitlement to service connection for PTSD and 
whether new and material evidence has been received to reopen 
the claim for service connection for a left knee disability.  
The veteran was notified of these decisions and he filed a 
notice of disagreement in May 2004.  In March 2006, a 
statement of the case was issued.  In May 2006, the veteran 
filed a substantive appeal.  

Review of the record reveals that service connection for PTSD 
was denied in September 1999.  The veteran was notified of 
this decision in September 1999 and he did not file an 
appeal.  This decision is final.  38 U.S.C.A. § 7105 (West 
2002).  The Board is required to first consider whether new 
and material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As 
such, the Board has recharacterized the issue as whether new 
and material evidence has been received to reopen the claim 
for service connection for PTSD.     

The issues of whether new and material evidence has been 
received to reopen the claims for service connection for 
PTSD, a left knee disability, and an acquired psychiatric 
disorder to include schizophrenia and entitlement to service 
connection for sinusitis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  There is no current diagnosis of a residual disability 
due to chemical burns of the face.          

2.  There is no current diagnosis of a residual disability 
due to venereal disease.   

3.  The cervical spine disability first manifested many years 
after service and there is no competent evidence which 
relates the disability to service.  

4.  The disability of the testicles first manifested many 
years after service and there is no competent evidence which 
relates the disability to service.  

5.  The hypertension first manifested many years after 
service and there is no competent evidence which relates the 
hypertension to service.  

6.  The bilateral heel disability, to include bilateral 
plantar fasciitis, first manifested many years after service 
and there is no competent evidence which relates the 
disability to service.  

7.  The service-connected residuals of a laceration to the 
left great toe are manifested by a stable scar 1 and 1/2 inches 
in size with objective findings of normal texture and some 
tenderness to the joint space beneath the scar with deep 
palpation, with no evidence of poor nourishment, ulceration, 
adherence to underlying tissue, or limitation of motion of 
the left great toe.     


CONCLUSIONS OF LAW

1.  A residual disability due to chemical burns to the face 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006). 

2.  A residual disability due to venereal disease was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2006).

3.  A cervical spine disability was not incurred in or 
aggravated by active service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

4.  A residual disability due to trauma to the testicles was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

6.  A bilateral heel disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

7.  The criteria for an initial rating in excess of 10 
percent rating for service-connected residuals of a 
laceration to the left great toe have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  Regarding the claim for 
an increased initial rating for laceration to the left great 
toe, the RO provided a VCAA notice letter to the veteran in 
December 2005.  Regarding the service connection claims, the 
RO provided the veteran with VCAA notice letters in April 
2001, December 2001, May 2002, March 2004, and December 2005.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claims for 
service connection and increased ratings, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in April 2001, December 2001, May 2002, March 2004, and 
December 2005.  After the last VCAA notice was provided, the 
veteran had several months to respond to the notice and 
submit additional evidence in support of his claims.  The 
claims were readjudicated in March 2006.  In fact, the claims 
had been pending for several yeas, and the veteran had 
adequate time to submit evidence in support of his claims.  
In a statement dated in May 2006, the veteran informed VA 
that he did not have any additional evidence to submit.  The 
Board also points out that the veteran has not alleged any 
prejudice.  The Board finds that the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the claim for a higher rating, elements (1), (2) 
and (3) (veteran status, current existence of a disability 
and relationship of such disability to the veteran's service) 
are not at issue.  As to element (4), degree of disability, 
the veteran has been notified of the rating criteria.  As to 
element (5), effective date, the veteran was not notified as 
to how an effective date is assigned.  However, the Board 
notes that whatever effective date is assigned by the RO is 
an appealable issue.  The record fails to show prejudicial 
error as to timing or content of the VCAA notice.    

Regarding the claims for service connection, element (1) is 
not at issue.  Regarding elements (2) and (3) (current 
existence of a disability and relationship of such disability 
to the veteran's service), the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection.   Regarding 
elements (4) and (5) (degree of disability and effective 
date), the veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The Board 
notes that as discussed in detail below, the preponderance of 
the evidence is against the claims, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

With regard to the issued addressed on the merits in the 
following decision, the Board finds that all relevant 
evidence has been obtained and the duty to assist 
requirements have been satisfied.  The VCAA imposes a duty 
upon VA to seek relevant treatment records in all cases.  38 
C.F.R. § 3.159(c)(1)-(3).  All available service medical 
records were obtained.  The RO searched for the veteran's VA 
treatment records dated from 1979 to present.  VA treatment 
records dated from 1996 to 2005 from the New Orleans, Sonny 
Montgomery, and Jackson VA medical facilities have been 
obtained.  There is no identified relevant evidence that has 
not been accounted for.  The veteran was afforded VA 
examinations in 2005 to evaluate the nature, etiology, and 
severity of the service-connected scar and the claimed 
disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). In addition, if a veteran served 
continuously for ninety (90) or more days during a period of 
war or after December 31, 1946, and if arthritis or 
hypertension became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, that condition would be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  Such 
a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).      

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Discussion

Service connection for a residual disability due to chemical 
burns to the face

The veteran asserts that he sustained a burn rash to the face 
after using shaving cream on his face in service.  He stated 
that his face would breakout into small bumps.  The veteran 
states that his face cleared up but he continued to have a 
burning sensation on the face.  The service medical records 
do not reflect any complaints, treatment, or diagnosis of 
chemical burns to the face.  

There is no competent evidence of a current diagnosis of a 
residual disability due to chemical burns to the face.  VA 
examination in July 2005 indicates that examination revealed 
that the veteran's face was clean-shaven.  There was no 
irritation, scarring, or disfigurement.  There were no 
pustules, papules, or cysts.  The impression was normal skin 
examination of the face.  The Board notes that the voluminous 
VA treatment records and private medical records do not 
document a diagnosis of a residual disability due to chemical 
burns to the face.  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof 
of a present disability, there can be no valid claim).  A 
grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  In this case, there is no competent evidence of a 
diagnosis of a residual disability due to chemical burns to 
the face.  

The veteran's own implied assertions that he has a current 
disability of the face due to chemical burns are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran has 
not submitted any medical evidence which supports his 
contentions. 

Since there is no evidence of current chronic disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.

Service connection for a residual disability due to venereal 
disease

The veteran asserts that he was treated for venereal disease 
in service in 1976 or 1977.  He asserts that he had blisters 
on his penis and he was treated with a shot and with pills.  
The veteran does not know that name of the venereal disease 
or the name of the medications.  The veteran stated that he 
has blisters on his penis every six months.  He states that 
he has not received treatment for this since service and he 
has had no history of penile discharge.  The service medical 
records do not reflect any complaints, treatment, or 
diagnosis of venereal disease in service.    

There is no competent evidence of a current diagnosis of a 
residual disability due to venereal disease.  VA examination 
in October 2005 reflects a diagnosis of status post venereal 
disease, not documented, no residuals.  The examiner 
indicated that he had reviewed the claims folder and he did 
not find any treatment for venereal disease in service.  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer, 
supra.  A grant of service connection requires a showing of 
current disability.  Shedden, supra; see also Gilpin, supra.  
In this case, there is no competent evidence of a diagnosis 
of a residual disability due to venereal disease.   

The veteran's own implied assertions that he has a current 
disability due to venereal disease are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu, supra.  The veteran 
has not submitted any medical evidence which supports his 
contentions. 

Since there is no evidence of current chronic disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.

Service connection for a cervical spine disability

The veteran contends that he incurred a cervical spine 
disability in service.  He asserts that he was in a motor 
vehicle accident in 1976 and he has had pain in the cervical 
spine ever since.  

The competent medical evidence of record establishes that the 
veteran has mild degenerative changes in the lower cervical 
spine and cervical spine degenerative disc disease.  

Service medical records do not document treatment or 
diagnosis of a cervical spine disorder.  There is no 
indication in the service medical records that the veteran 
injured his cervical spine in a motor vehicle accident in 
1976.  There is no evidence of arthritis of the cervical 
spine to a compensable degree within one year from service 
separation.

The evidence of record shows that the veteran began treatment 
for neck pain in the early 1990's.  Treatment records from 
Dr. E., dated in September 1990, indicate that the veteran 
injured his neck in August 1990.  A Magnetic Resonance 
Imaging (MRI) indicates that the veteran had a minor right 
paracentral disc protrusion at C5-6.  VA treatment records 
show that the veteran was treated for neck pain since the 
1990 accident.  A July 2003 VA treatment record notes that 
the veteran reported being in a bus accident and he banged 
his head against the window and injured his neck.  The 
diagnosis was city bus motor vehicle accident with 
musculoskeletal strain.    

There is no competent evidence of a link between the cervical 
spine disorder and service.  In fact, the competent medical 
evidence of record establishes that the cervical spine 
disorder is not due to any event or injury in service.  The 
VA examiner who performed the August 2005 VA examination 
opined that the cervical spine disorder was not caused by 
active service.  The VA examiner reviewed the veteran's 
claims folder and the veteran's history of the cervical spine 
disability, and examined the veteran.  The examiner concluded 
that the veteran's cervical spine disorder and cervical disc 
disease were not caused by the veteran's active military 
service.  

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In short, the Board finds that the probative 
medical evidence of record establishes that the veteran's 
current cervical spine disorder first manifested in 1990, and 
is not related to injury or events in service.  

There is simply no competent evidence in the record showing, 
or even suggesting, that the cervical spine disorder is 
caused or aggravated by injury or disease in service.  The 
Board acknowledges the veteran's belief that his cervical 
spine disorder was caused by a motor vehicle accident in 
service.  However, his statements are not considered 
competent evidence sufficient to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown, nor has he claimed, to be a medical professional, 
he is not competent to opine that his cervical spine 
disability is causally related to his period of service.  See 
Espiritu, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran has not submitted any medical evidence 
which supports his contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a cervical spine disorder must be 
denied.  The Board considered the applicability of "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b). 

Service connection for a residual disability due to trauma to 
the testicles

The veteran contends that he incurred a disability to the 
testicles after an injury in service.  He asserts that in 
service, he was hit in the testicles by a beer bottle.  
Service medical records sow that the veteran sustained trauma 
to the testicles in service.  A May 1978 service medical 
record indicates that the veteran sustained trauma to the 
testicles 60 days ago.  Examination of the testicles revealed 
no edema or echymosis.  There was some tenderness to 
palpation.  The diagnosis was testalgia.  The service medical 
record do not documents any other complaints or diagnosis 
pertinent to the testicles.   

The evidence of record shows that in 1999, the veteran sought 
treatment for chronic testicular pain.  In June 2000, the 
veteran underwent removal of a right epididymal cyst.  From 
2001 to 2003, the veteran sought treatment for testicular 
pain.  An April 2001 VA examination report reflects diagnoses 
of marked urinary frequency with developing urge 
incontinence, status following a right epididymectomy in June 
2000 which seems to be good, and erectile dysfunction.  In 
2003, chronic orchialgia and chronic prostatitis were 
diagnosed.  In March 2004, the veteran underwent surgery 
again for a right epididymal cyst.  An October 2005 VA 
examination report reflects a diagnosis of status post injury 
to the testicles with chronic orchialgia and intermittent 
episodes of epididymitis.  

There is no competent evidence of a link between the testicle 
disorders and service.  The April 2001 VA examination report 
indicates that the etiology of the marked urinary frequency 
with developing urge incontinence and erectile dysfunction 
was undetermined.  The examiner who conducted the October 
2005 VA examination report reviewed the claims folder 
including the May 1978 service medical record showing that 
the veteran sustained trauma to the testicles, and concluded 
that he could not directly relate the history of trauma to 
the testicles in service to the veteran's current problems 
with chronic orchialgia and epididymitis without resorting to 
speculation.  The Board finds that the VA opinion is highly 
probative because it was based upon physical examination of 
the veteran and a review of the claims file.  See Hernandez-
Toyens, supra; see also Prejean, supra.  

The Board acknowledges the veteran's belief that his 
testicles disorder was caused by the trauma in service.  
However, his statements are not considered competent evidence 
sufficient to establish any such relationship because the 
veteran is not shown, nor has he claimed, to be a medical 
professional, he is not competent to opine that his testicle 
disorders are causally related to his period of service.  See 
Espiritu, supra; Grottveit, supra.  The veteran has not 
submitted any medical evidence which supports his 
contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for testicle disorders must be denied.  
The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b). 

Service connection for hypertension

The veteran contends that he incurred hypertension in 
service.  The veteran contends that hypertension was 
diagnosed in service in 1975.  Service medical records note 
that in October 1975, the veteran had elevated blood pressure 
readings.  An October 1975 service medical record indicates 
that the veteran had possible hypertension and the veteran 
had mildly increased systolic pressure for his age.  The 
veteran underwent evaluation in October 1975 and it was 
determined that the veteran was not hypertensive at present 
but his blood pressure was elevated for his age.  The 
separation examination dated in February 1979 indicates that 
the blood pressure reading was 120/60.  There was no 
diagnosis of hypertension.  There is no evidence of a 
diagnosis of hypertension within one year of service 
separation.     

The competent medical evidence of record establishes that the 
veteran currently has hypertension.  The October 2005 VA 
examination report reflects a diagnosis of hypertension.  

The veteran asserted at the October 2005 VA examination that 
he was not treated with hypertension medications until 1995.  
The Board notes that an April 1996 VA examination report does 
not reflect a diagnosis of hypertension although the veteran 
had elevated blood pressure readings at that time.  The 
evidence of record shows that a diagnosis of hypertension was 
first noted in 1999.  

There is no competent evidence of a link between the 
hypertension and service.  The examiner who conducted the 
October 2005 VA examination report reviewed the claims folder 
including the service medical records showing elevated blood 
pressure readings.  The examiner indicated that he could not 
state that the present hypertension is related to the in-
service elevated blood pressure elevations without resorting 
to mere speculation.  

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens, 
supra; see also Prejean, supra.  The examiner noted that the 
service medical records showed that the veteran had elevated 
blood pressure readings in October 1975 and he had rechecks 
but no diagnosis of hypertension was made.  The examiner 
pointed out that the service medical records noted that the 
veteran was "not hypertensive at present."  The examiner 
indicated that the veteran's in-service elevated reading was 
only for a month.  The examiner noted that the veteran's 
blood pressure reading on his exit physical examination was 
normal at 120/60 and there were no blood pressure readings 
one year after discharge from service.  The examiner stated 
that an admission record to a pain unit dated in August 1991 
listed borderline hypertension.  A VA examination report 
dated in April 1996 indicates that the veteran reported no 
history of hypertension but he had three elevated blood 
pressure readings at that time. The examiner noted that a 
March 2000 treatment record notes that the veteran was 
diagnosed with hypertension and he was started on Tenormin in 
May 2000.  

The Board acknowledges the veteran's belief that his 
hypertension first manifested in service.  However, his 
statements are not considered competent evidence sufficient 
to establish any such relationship because the veteran is not 
shown, nor has he claimed, to be a medical professional, he 
is not competent to opine when his hypertension first 
manifested.  See Espiritu, supra; Grottveit, supra.  The 
veteran has not submitted any medical evidence which supports 
his contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for hypertension must be denied.  The 
Board considered the applicability of "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b). 

Service connection for a bilateral heel disability

The veteran contends that he incurred a bilateral heel 
disorder in service.  Service medical records show that the 
veteran had complaints of heel pain in service. A July 1975 
service medical record indicates that the veteran reported 
having problems with his heels.  Bilateral plantar heel pain 
was assessed.  The February 1979 separation examination does 
not document a diagnosis pertinent to the heels.   

The competent medical evidence of record establishes that the 
veteran has a current bilateral heel disorder.  The August 
2005 VA examination report reflects a diagnosis of congenital 
furrow of the edges of the soles of the heels, very minimal, 
and bilateral plantar fasciitis.  

The evidence of record shows that the veteran sought 
treatment for heel pain in October 2001.  In 2002 and 2003, 
the veteran sought treatment for fissure on the plantar 
aspect of the heel.  In 2003, he sought treatment for heel 
spurs with fasciitis.  

There is no competent evidence of a link between the 
bilateral heel disorder and service.  In fact, the competent 
medical evidence of record establishes that the bilateral 
heel disorder is not related to the veteran's service.  The 
VA examiner who performed the August 2005 VA examination 
opined that the veteran's current problems with the heels are 
not due to a problem which the veteran had while in service.  
The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens, 
supra; see also Prejean, supra.  

The Board acknowledges the veteran's belief that his 
bilateral heel disorder first manifested in service.  
However, his statements are not considered competent evidence 
as to the date of onset of the disorder because the veteran 
is not shown, nor has he claimed, to be a medical 
professional, he is not competent to opine when his disorder 
first manifested.  See Espiritu, supra; Grottveit, supra.  
The veteran has not submitted any medical evidence which 
supports his contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a bilateral heel disorder must be 
denied.  The Board considered the applicability of "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b). 

III.  Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

Before August 30, 2002, the rating schedule read as follows:

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the rating schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Discussion

From October 27, 2000, the RO assigned a 10 percent 
evaluation to the laceration of the left great toe under 
38 C.F.R. § 4.71a, Diagnostic Code 7805.  

As noted above, the applicable rating criteria for the skin 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Since the change in the rating 
criteria occurred during the pendency of the appeal, the 
Board will apply the former rating criteria prior to and from 
August 30, 2002 and apply the revised criteria from August 
30, 2002.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 
(2003); VAOPGCPREC 3-2000. 

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
10 percent for the service-connected laceration of the left 
great toe under the former rating criteria for rating skin 
disorders in effect prior to August 30, 2002.  

The medical evidence of record shows that the laceration of 
the left great toe is manifested by a scar which is 1 and 1/2 
inches in size.  The November 2000 VA examination report 
indicates that the scar on the left great toe caused some 
tenderness to the joint space beneath the scar with deep 
palpation.  There was no evidence of adherence of the scar to 
the underlying tissue or ulceration around the scar.  

A 10 percent rating is currently assigned to the laceration 
of the left great toe.  Diagnostic Codes 7801 and 7802, under 
the former rating criteria, are not applicable since these 
codes are for rating scars due to burns.  A disability 
evaluation in excess of 10 percent is not possible under the 
former provisions of Diagnostic Codes 7803 or 7804, since the 
highest rating under those codes is 10 percent.  

Under the former provisions, a higher disability evaluation 
is possible under Diagnostic Code 7805, other scars, rated on 
limitation of function of the part affected.  The Board finds 
that the 10 percent rating currently assigned to the 
laceration of the left great toe contemplates the limitation 
of function of the left great toe due to pain.  As noted 
above, the veteran experiences pain in the joint space 
beneath the scar with deep palpation.  Functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the veteran undertaking the motion...a 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  When evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45.  It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 10 
percent rating assigned to the residuals of the laceration to 
the left great toe contemplates any loss of function of the 
left great toe due to the joint pain.  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted for the laceration of the left great 
toe under Diagnostic Code 7805.  There is no evidence that 
the laceration to the left great toe causes severe disability 
warranting a higher rating under diagnostic codes pertinent 
to the toes, such as Diagnostic Code 5283, malunion or 
nonunion of the tarsal or metatarsal bones.  The July 2005 VA 
examination report indicates that functionally, the veteran 
was able to perform the activities of daily living.  He was 
able to ambulate.  He had a normal gait.  He had no 
limitation of motion of the toe.  Thus, the Board finds that 
the 10 percent rating is warranted for the limitation of 
function of the left great toe due to joint pain under the 
scar, and a rating in excess of 10 percent is not warranted 
since the evidence does not establish more than minimal loss 
of function of the left great toe.   

Thus, a disability evaluation in excess of 10 percent is not 
warranted for the laceration of the left great toe under the 
former provisions of the rating criteria for skin disorders.  
  
A disability evaluation in excess of 10 percent is not 
warranted for the laceration of the left great toe under the 
revised provisions of the rating criteria for skin disorders.  
  
The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7801, scars 
other than the head, face or neck that are deep or that cause 
limitation of motion.  The service-connected scar is 1 and 1/2 
inches in size; it does not exceed 12 square inches.  There 
is no evidence that this scar is associated to underlying 
soft tissue.  The VA examination reports indicated that the 
scar was not adhered to underlying tissue.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.   

A higher disability evaluation is not possible under 
Diagnostic Codes 7802, 7803, or 7804 because a 10 percent 
rating is the highest possible rating under these codes.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  

The Board has also examined Diagnostic Code 7805.  The 
revised provisions of Diagnostic Code 7805 are the same as 
the former provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (in effect prior to and after August 30, 2002).  A 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 7805 for the same reasons as discussed above.  

The Board finds that a staged rating is not warranted in this 
case. The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
laceration of the left great toe since October 27, 2000, the 
date of the service connection claim.  There is no evidence 
that the veteran's service-connected scar has met the 
criteria for a higher rating at any time since October 27, 
2000.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted.

In conclusion, an initial disability evaluation in excess of 
10 percent is not warranted for the service-connected 
laceration of the left great toe under the former or revised 
provisions of 38 C.F.R. § 4.118 for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 10 percent and the claim is denied. 


ORDER

Entitlement to service connection is not warranted for 
residual disability due to chemical burns to the face, for 
residual disability due to venereal disease, for residual 
disability due to a neck injury, for residual disability due 
to trauma to the testicles, for hypertension, for bilateral 
plantar heel disabilities.  Entitlement to a rating in excess 
of 10 percent for service-connected residuals of a laceration 
of the left great toe is not warranted.  To this extent, the 
appeal is denied. 


REMAND

In a March 2006 Form 9, for the issues of whether new and 
material evidence has been received to reopen the claims for 
service connection for PTSD and a left knee disability, the 
veteran requested a hearing before a member of the Board at 
the local VA office.  The Board shall decide an appeal only 
after affording the appellant an opportunity for a hearing.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2006).  

The Board finds that the veteran did not receive proper VCAA 
notice for the application to reopen the claim for service 
connection for an acquired psychiatric disorder.  The Board 
observes that the claim to reopen was received by the RO in 
October 2000.  The regulation applicable to claims to reopen, 
38 C.F.R. § 3.156(a), New and material evidence, was amended 
effective August 29, 2001.  In this case, since the claim to 
reopen was filed prior to August 29, 2001, the former 
provisions of 38 C.F.R. § 3.156(a) are applicable.  For 
claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

Review of the record shows that the March 2004 VCAA letter 
notified the veteran of the revised definition of material 
evidence.  The veteran was not notified of the former 
definition of new and material evidence, which is applicable 
to the claim to reopen service connection for an acquired 
psychiatric disorder.  The provisions of the VCAA apply to 
claims to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183, 186 (2002).  See also Kent v. Nicholson, 20 Vet. App. 1 
(2006).  On remand, the RO/AMC should provide proper VCAA 
notice for the application to reopen the claim for service 
connection for an acquired psychiatric disorder, including 
notice of the former provisions of 38 C.F.R. § 3.156(a).  
Regarding the applications to reopen the claims for service 
connection for PTSD and a left knee disability, the RO/AMC 
should provide proper VCAA notice for the applications to 
reopen including notice of the revised provisions of 
38 C.F.R. § 3.156(a), since the claims to reopen were 
received in July 2003.    

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  An examination is necessary when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  Regarding the claim for 
service connection for a sinus disorder, the Board finds that 
another VA medical examination is necessary.  The veteran was 
afforded a VA examination in July 2005 in order to determine 
whether the sinus disorder was related to disease or injury 
in service.  Rhinitis was diagnosed.  However, the examiner 
did not provide a medical opinion as to whether the rhinitis 
first manifested in service.  The service medical records 
show that while in service the veteran was treated for sinus 
congestion on several occasions.  The RO/AMC should afford 
the veteran a VA examination to determine whether the current 
rhinitis is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO for the issues of whether new and 
material evidence has been received to 
reopen the claims for service connection 
for PTSD and a left knee disability.  
38 U.S.C.A. § 7107 (West 2002).  

2.  The RO/AMC should send the veteran a 
VCAA-compliant letter for the claim to 
reopen service connection for an acquired 
psychiatric disorder.  Such notice 
should: 1) inform him of the former 
definition of new and material evidence; 
and 2) inform him of the evidence that 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.  

The RO/AMC should send the veteran a 
VCAA-compliant letter for the claims to 
reopen service connection for PTSD and a 
left knee disability.  Such notice 
should: 1) inform him of the revised 
definition of new and material evidence; 
and 2) inform him of the evidence that 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.  

3.  The veteran should be afforded an 
examination to determine the nature and 
etiology of the current rhinitis.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current rhinitis is related to any 
disease or injury in service.  Attention 
is directed to the service medical 
records which show that the veteran 
sought treatment for sinus congestion in 
May 1975, July 1975, May 1978, and 
September 1978.  The examiner should 
provide a rationale for all conclusions.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claims can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


